Filed 5/7/21 In re M.C. CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                  IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT


 In re M.C., a Person Coming Under the                               H048184
 Juvenile Court Law.                                                (Monterey County
                                                                     Super. Ct. Nos. 20JV000090,
                                                                     19JV001114)


 THE PEOPLE,

             Plaintiff and Respondent,

             v.

 M.C.,

             Defendant and Appellant.



         Minor M.C. appeals from a juvenile court dispositional order committing him to
the California Department of Corrections and Rehabilitation, Division of Juvenile
Facilities (DJF).1 M.C. raises two claims of error. He contends that his DJF commitment
is unauthorized because, even though he admitted a violation of Penal Code section 246,


         DJF is also known as the Division of Juvenile Justice (DJJ). “DJJ/DJF is the
         1

current name of the former California Youth Authority [CYA]. [Citation.] The terms
DJJ and DJF are used interchangeably in the case law.” (In re N.C. (2019) 39
Cal.App.5th 81, 85, fn. 3.) In accord with the usage of the parties in this appeal, we use
DJF.
the crime he admitted is not one of the commitment-eligible offenses specified in Welfare
and Institutions Code section 707, subdivision (b) (hereafter section 707(b)).2 In
addition, M.C. argues the juvenile court abused its discretion when it committed him to
DJF because there was not substantial evidence either that he would benefit from
placement there or that a less restrictive alternative would be ineffective or inappropriate.
       For reasons that we will explain, we affirm the juvenile court’s dispositional order.
                    I. FACTS AND PROCEDURAL BACKGROUND
       A. Procedural History
       On December 19, 2019, the Monterey County District Attorney filed a juvenile
wardship petition under section 602, subdivision (a) (“December 2019 petition”), alleging
that, on or about December 17, 2019, then 15-year-old M.C. committed the crimes of
receiving stolen property (a motor vehicle) (Pen. Code, § 496D, subd. (a); count 1) and
unlawful driving or taking a vehicle without consent of the owner (Veh. Code, § 10851,
subd. (a); count 2). (Case No. 19JV001114.)
       The next day, December 20, 2019, M.C. admitted both counts of the December
2019 petition. On January 14, 2020, the juvenile court granted M.C. a deferred entry of
judgment (§ 790) for 24 months with probation supervision and various terms and
conditions.
       On January 28, 2020, the district attorney filed another wardship petition under
section 602, subdivision (a) (“January 2020 petition”), against then 16-year-old M.C.3
The petition alleged that, on or about January 26, M.C. committed the crimes of carrying
a loaded firearm (Pen. Code, § 25850, subd. (a); count 1) and shooting at an inhabited
dwelling (Pen. Code, § 246; count 2). (Case No. 20JV000090.) As to count 1, the
petition further alleged alternate penalty enhancements for active participation in a
criminal street gang (Pen. Code, § 25850, subd. (c)(3)) and membership in a class of

       2
           Unspecified statutory references are to the Welfare and Institutions Code.
       3
           Unless otherwise indicated, all dates occurred in 2020.
                                                  2
persons prohibited from possessing a firearm (Pen. Code, § 25850, subd. (c)(4)). The
petition also alleged a criminal-street-gang sentencing enhancement. (Pen. Code,
§ 186.22, subd. (b)(1)(B).)
       On the same day (January 28), a probation officer with the Monterey County
Probation Department (probation department) filed a notice of probation violation related
to the deferred entry of judgment. The notice alleged that M.C. had violated his
probation conditions by failing to obey all laws (based on his January 26 arrest),
possessing and/or wearing gang-related clothing (a gray hat with a red letter “C”), and
possessing and/or consuming illegal drugs (based on a presumptively positive drug test
that indicated marijuana use). On January 29, the juvenile court revoked the deferred
entry of judgment on the December 2019 petition.
       On March 11, pursuant to an agreement between the parties, M.C. admitted counts
1 and 2 of the January 2020 petition, as well as the alternative penalty enhancement
allegations for count 1. Based on the agreement, the juvenile court dismissed the gang
sentencing enhancement alleged in the January 2020 petition. In addition, regarding the
December 2019 petition, M.C. admitted that he had violated the conditions of the
deferred entry of judgment.
       On April 16, after a contested dispositional hearing regarding the December 2019
and January 2020 petitions, the juvenile court revoked and terminated deferred entry of
judgment, declared M.C. a ward of the court, declared the “matter is a felony and a
[section] 707(b) offense,” and committed M.C. to DJF. The juvenile court set M.C.’s
maximum term of confinement for all admitted counts and allegations at six years and
four months, with 86 days of credit for time served. M.C. filed a timely notice of appeal
from the dispositional hearing order committing him to DJF.




                                                3
       B. Factual Background4
       On the evening of December 17, 2019, Monterey police officers saw M.C.—who
was then 15 years old—driving a stolen car. The officers stopped M.C. and took him into
custody.
       On the afternoon of January 26, City of Seaside police officers were dispatched
based on reports of “shots fired into a residence” on Trinity Avenue and shots fired near
the intersection of Trinity Avenue and Prospect Street. The police saw four people
running away from the area, and witnesses reported four to seven people fleeing the
scene, some of them wearing red and white hoodies. “The victim and the reporting party
were sitting in the living room [of their residence] watching television with their small
children when they heard yelling and then a loud ‘pop’ as the window near the front door
shattered.” The bullet struck a bookcase inside the house and “was then located in an
exterior wall of the residence.” Additionally, on January 28, “Victim #2 found a spent
bullet at the residence in relation to the shooting that occurred on January 26, 2020.”
“Victim #2 advised that she found the spent jacket mixed in with the stack of papers that
were located on the shoe rack inside the front door on the right side.” A police officer
took the item and booked it into evidence.
       A witness to the incident saw a group of males prior to the shooting. They were
wearing red clothing and walking in one direction; and then a male walked toward them
from the opposite direction. According to the probation department’s detention report,
“One subject yelled ‘What’s up Nigga?’ While one subject yelled back, ‘I’m Norteño
Nigga.’ Witnesses heard arguing and what appeared to be a conversation about a
previous shooting into a residence.” In addition, “[a] witness said two males had



       4
        We take these facts from probation department reports filed in the juvenile court,
including a probation officer’s report filed on January 14, a detention report filed on
January 28, and a probation officer’s supplemental report filed on April 16.
                                                 4
handguns and approximately four shots were fired. . . . The witness further stated that
shots were fired diagonally toward the direction of [the residence].”
       About four hours later, police detained M.C. on a street near his friend’s house.
The police found a firearm loaded with live and expended rounds in the front pocket of
M.C.’s sweatshirt. M.C. was wearing clothing that identified him as a Norteño gang
member (specifically, a gray hat with a red letter “C”).
       M.C. admitted that he was present during the shooting, but he denied that he had
fired any shots. M.C. acknowledged being a Norteño gang member associated with the
North Side Seaside subset. He said the shooting happened because of a previous
argument with the victim. M.C. stated that he had gone with his accomplices to the
victim’s residence after “getting clearance from older Norteño gang members.” M.C.
said that one victim (who was a rival gang member and identified in the report as “victim
#1”) “came out at [sic] took the first shot.” Two of M.C.’s accomplices returned fire;
they “shot several rounds together.”
                                    II. DISCUSSION
       A. Eligibility for DJF Commitment
       M.C. contends his DJF commitment is unauthorized under section 731,
subdivision (a)(4), because his violation of Penal Code section 246 is not equivalent to
the predicate firearm-discharge offense specified in section 707, subdivision (b)(15)
(hereafter section 707(b)(15)). More specifically, M.C. maintains that section
707(b)(15), which states an offense of “ ‘[d]ischarge of a firearm into an inhabited or
occupied building’ ” (italics added), is narrower and more aggravated than Penal Code
section 246, which prohibits shooting at an inhabited dwelling. M.C. further claims that
the “aggravating factor” in section 707(b)(15) “was not charged, admitted, nor found to
be true” and thus his commitment is unauthorized. He maintains that the error here is
“per se reversable” or otherwise prejudicial under Chapman v. California (1967) 386
U.S. 18 and People v. Watson (1956) 46 Cal.2d 818.
                                                 5
       The Attorney General responds that M.C.’s DJF commitment is authorized
because he admitted a violation of Penal Code section 246 grounded on a shooting into
an occupied dwelling and M.C.’s crime is an offense specified in section 707(b).
              1. Additional Background
       Before M.C. admitted the charges alleged in counts 1 and 2 of the January 2020
petition, the parties and juvenile court discussed the maximum term M.C. faced (i.e., nine
years) based on the charges in the two pending petitions. In addition, while admonishing
M.C. regarding the consequences of his impending admissions, the court said “I believe
that this also would be a [section] 707[(b)] offense.” In response to the court’s statement,
M.C.’s defense counsel and the prosecutor confirmed the court’s understanding as to
count 2 of the January 2020 petition. The court then advised M.C., “Count 2, shooting
into an occupied dwelling is a Welfare and Institutions Code [section] 707(b) offense.
And what that means is that you could -- you are eligible for a commitment to the
Division of Juvenile Justice if that would provide the programs that would be most
helpful to you. [¶] Do you understand?” (Italics added.) M.C. responded, “Yes, your
Honor.” M.C. thereafter confirmed that he was “freely and voluntarily waiving [his]
rights,” and M.C.’s counsel joined in the waiver and concurred in M.C.’s plea.
       The juvenile court then questioned M.C. about the truth of the counts in the
January 2020 petition. The court said, “Count 2 states on or about January 26th of that
same date, here in Monterey County in Seaside, you did commit the crime of shooting at
an inhabited dwelling in violation of Penal Code Section 2446 [sic], which is a felony, in
that you willfully, unlawfully and maliciously discharged a firearm at an inhabited
dwelling house, occupied dwelling; I believe in this case it was actually a house located
at [] Trinity Street in Seaside. [¶] Is that true?” M.C. responded, “Yes, ma’am.”
       Next, the juvenile court asked M.C.’s defense counsel, “And given the information
in the detention report, do you stipulate to a factual basis? And I think you have
additional discovery, as well.” M.C.’s counsel responded, “I have, your Honor. And
                                                 6
[M.C.] has been advised that the theory of prosecution would be as accomplice liability.
That would be the basis for Count 2. And I would stipulate there was a factual basis
based on that theory.” The court explained aiding-and-abetting liability to M.C. and said,
“[G]iven the information in the detention report, the Court does find that there is a factual
basis. I also find that you understand the potential penalties and consequences and that
you knowingly, voluntarily and intelligently waived your rights.”
       The referenced detention report stated that police officers were dispatched to a
home on Trinity Avenue upon “a report of shots fired into a residence.” The occupants
of the home “pointed out a front window of the residence which had been shattered by a
bullet. The bullet struck a bookcase inside of the residence. The bullet was then located
in an exterior wall of the residence.” The detention report also noted that a witness
“stated that shots were fired diagonally toward the direction of [the residence].”
              2. Legal Principles
       Section 731, subdivision (a)(4), “authorizes a juvenile court to commit a juvenile
who has been adjudged a ward of the court to the DJF if the ward has committed an
offense described in subdivision (b) of [section] 707 ‘and’ the ward ‘is not otherwise
ineligible for commitment to the division under [section] 733.’ ” (In re C.H. (2011) 53
Cal.4th 94, 97; § 731, subd. (a)(4).)
       “When a juvenile court commits a minor to the [DJF], the court must specify
whether the minor’s offense is one covered by . . . section 707, subdivision (b).” (In re
Emilio C. (2004) 116 Cal.App.4th 1058, 1064 (Emilio C.); see also Cal. Rules of Court,
rule 5.805(2).) Section 707(b) sets forth an extensive list of offenses, including
“[d]ischarge of a firearm into an inhabited or occupied building.” (§ 707, subd. (b)(15).)
       The language in section 707(b)(15) is different than that set forth in a related Penal
Code provision. Penal Code section 246 provides, in pertinent part: “Any person who
shall maliciously and willfully discharge a firearm at an inhabited dwelling house,
occupied building, occupied motor vehicle, occupied aircraft, inhabited housecar, . . . or
                                                 7
inhabited camper . . . is guilty of a felony. . . . [¶] As used in this section, ‘inhabited’
means currently being used for dwelling purposes, whether occupied or not.”
       Regarding the standard of review for M.C.’s claim of error, neither M.C. nor the
Attorney General has made any assertion concerning the appropriate standard for our
review. One Court of Appeal has observed that “the ultimate determination of whether
the offense falls under section 707, subdivision (b) is a question of law. But first, . . . the
trial court must consider the evidence before it to determine, as a matter of fact, what the
circumstances of the offense were.” (In re Gary B. (1998) 61 Cal.App.4th 844, 851
(Gary B.).) (Italics omitted.) Another Court of Appeal, relying on Gary B., has said:
“The juvenile court was entitled to base its Welfare and Institutions Code section 707
determination on facts presented at the disposition hearing that the court found to be true
by a preponderance of the evidence. [Citation.] In doing so, the juvenile court was also
entitled to look beyond the pleadings and consider the circumstances of appellant’s
offense. [Citation.] We review the juvenile court’s findings under the substantial
evidence standard.” (Emilio C., supra, 116 Cal.App.4th at p. 1065.)
       These pronouncements accord with the general proposition that “an appellate court
reviews findings of fact under a deferential standard (substantial evidence under
California law, clearly erroneous under federal law), but it reviews determinations of law
under a nondeferential standard, which is independent or de novo review.” (People v.
Cromer (2001) 24 Cal.4th 889, 894; see In re R.C. (2011) 196 Cal.App.4th 741, 748.)
Accordingly, we will defer to the juvenile court when considering any factual findings
and review de novo questions of statutory interpretation and application of the statute to
undisputed facts.
              3. Analysis
       M.C. argues that the necessary “aggravating factor” for DJF commitment
eligibility under section 707(b)(15)—i.e., discharge of a firearm into an inhabited or
occupied building—“was not charged, admitted, nor found to be true.”
                                                   8
       Although we agree with M.C. that the elements of Penal Code section 246 are not,
themselves, the same as the offense described in section 707(b)(15),5 we are not
persuaded that the juvenile court improperly committed M.C. to DJF upon his admission
to count 2 of the January 2020 petition. In accord with the elements of Penal Code
section 246, count 2 only alleged discharge of “a firearm at an inhabited dwelling.”
However, the record of M.C.’s admission to count 2 supports that M.C. admitted to more
than simply aiding and abetting a crime that involved discharging a firearm at a house.
His admission here included the distinct factual circumstance of shooting into a house.
       M.C. admitted a violation of Penal Code section 246 in count 2 based on an
agreement between himself and the prosecutor. There is no indication that either party or
the juvenile court had any question about whether M.C.’s admission under the agreement
satisfied section 707(b)(15). In fact, about one month after M.C. entered his admission,
his defense counsel wrote in a motion regarding the potential disposition: “On March 11,
2020, [M.C.] admitted a [section] 707(b) offense.”
       Further, at the time of M.C.’s admission, the juvenile court found that M.C.
“underst[ood] the potential penalties and consequences,” which had been explained to
him before he admitted count 2. Importantly, when the court admonished M.C. about the
consequences of his impending admission, it told M.C. that count 2 involved “shooting
into an occupied dwelling.” The court also told M.C. that the crime he was about to
admit is an offense in section 707(b) that would make him eligible for commitment to
DJF. M.C. said he understood this.
       In addition, M.C. admitted count 2 upon a stipulated factual basis that established
a “[d]ischarge of a firearm into an inhabited or occupied building.” (§ 707, subd.


       5
          “The elements of a violation of [Penal Code] section 246 are ‘(1) acting willfully
and maliciously, and (2) shooting at an inhabited house.’ ” (People v. Hernandez (2010)
181 Cal.App.4th 1494, 1501; see also People v. Manzo (2012) 53 Cal.4th 880, 885
[“ ‘at’ ” means “in the direction of or towards”].)
                                                 9
(b)(15).) The record makes clear that M.C.’s defense counsel stipulated to a factual basis
for M.C.’s admission to count 2; counsel advised M.C. about “accomplice liability;” the
juvenile court confirmed that M.C. understood his liability for an accomplice’s act of
“fir[ing] at that home with small children in it;” and the court found a factual basis for
M.C.’s admission “given the information in the detention report.” That report described a
bullet-shattered front window, a bullet strike to a bookcase inside the house, a bullet
located in an exterior wall, and a witness report of shots having been fired toward the
residence.
       Based on the totality of the circumstances surrounding M.C.’s admission to count
2, we are not convinced by M.C.’s contention that he never made “an admission, adopted
or otherwise, to shooting into an occupied dwelling, as required for the offense to qualify
as a [section] 707(b) offense.” For the reasons discussed, we conclude that M.C.’s
admission to count 2 encompassed a knowing and voluntary admission of an underlying
factual basis that involved at least one of his accomplices shooting into the inhabited
house, not just at it. Given this conclusion, we further decide that M.C.’s admission to
count 2 satisfied the requirement of section 707(b)(15). Accordingly, the trial court did
not err when it determined that M.C. was eligible for commitment to DJF under section
731, subdivision (a)(4), and M.C.’s commitment to DJF is legally authorized.6




       6
         Because we reject M.C.’s argument that he did not admit in the juvenile court to
shooting into an inhabited or occupied building, we do not address M.C.’s additional
contention that, because “the court is bound by what is admitted or found to be true, it
cannot look beyond the charging document when determining a proper and lawful
dispositional order.” Nonetheless, we note that M.C.’s argument is contrary to existing
precedent. (See Gary B., supra, 61 Cal.App.4th at pp. 851, 853; Emilio C., supra, 116
Cal.App.4th at p. 1065.) Furthermore, M.C.’s reliance on Apprendi v. New Jersey (2000)
530 U.S. 466 and related cases in this juvenile proceeding is misplaced, as these cases
rely on the Sixth Amendment right to a jury trial, which does not attach to a juvenile
proceeding. (See In re Travis W. (2003) 107 Cal.App.4th 368, 378.)
                                                 10
       B. Exercise of Discretion for DJF Commitment
       M.C. claims the juvenile court abused its discretion by committing him to DJF.
He argues there was not substantial evidence to support the court’s determinations that he
would benefit from a DJF commitment and that a less restrictive alternative placement
would be ineffective or inappropriate for him.
              1. Additional Background
       Before the dispositional hearing, the probation department submitted a juvenile
hall behavior report that described M.C.’s positive conduct in juvenile hall, his
participation in multiple programs, and that M.C.’s mother had visited him seven times
during his 48 days in custody. The probation department also submitted a supplemental
probation officer’s report (probation report) that recommended a DJF placement.
       The probation report explained that a team of staff members at the Monterey
County Youth Center had reviewed M.C.’s case and believed M.C. “was not a suitable
candidate for the Youth Center.” The team reached this conclusion based on the
seriousness of M.C.’s offenses, “his commitment to his gang involvement,” community
safety, and “the level of sophistication” of M.C.’s crime. The report also noted that the
brief period of probation supervision that M.C. had served before his most recent offense
“was not a deterrent.” The team considered “[a]ll less restrictive measures” but
concluded that “given the seriousness of the crime, [M.C.’s] release places the
community at risk.”
       The probation officer who authored the probation report also “staffed” M.C.’s case
with an official from DJF. The report explained that if M.C. were committed to DJF, the
staff at DJF would assess him for 45 days and then assign him to a facility based on that
assessment. The report listed several available programs and services provided at DJF
and described, in more detail, five programs geared toward improving social skills and
pro-social attitudes, fostering positive decision making, reducing recidivism, avoiding
substance abuse, and maximizing re-entry opportunities. The report specifically noted
                                                 11
that M.C. “could also benefit from the Substance Abuse Treatment Programs” because of
his “history of heavy marijuana” use, and that M.C. “can benefit from the Re-Entry
Program.” In addition, the report explained that DJF would offer M.C. appropriate
educational services and develop a high school graduation plan for him and noted that
M.C. “is a student with special educational needs.”
       Further, the probation report stated that M.C. began associating with gangs when
he was 15 years old and had admitted being a Norteño gang member. The report noted
that a search of M.C.’s phone revealed he “is heavily entrenched in the Norteño gang
lifestyle” and stated that M.C. “will not easily [be] dissuade[d] from a gang lifestyle”
given his prior behavior. On the other hand, the report indicated that M.C. had told the
probation officer that he “now understands the seriousness of being involved in gangs
and he plans to distance himself from his gang associates.”
       The probation department ultimately recommended that M.C. be committed to
DJF “[g]iven community safety, the seriousness of [M.C.’s] offense, his gang
involvement, and the level of sophistication [with] which the crime was committed.”
       In response, M.C. filed a motion for least restrictive placement. M.C. requested a
commitment to the Monterey County Youth Center. M.C. argued that there was
inadequate evidence to support placement in DJF under section 734 and urged the
juvenile court to consider a Youth Center placement as the least restrictive alternative
under sections 202, 727.1, and 734.
       In his motion, M.C. conceded that an out-of-home placement was appropriate
given the serious nature of his current offense. Nevertheless, M.C. contended that he had
substantial local family and community support and that a Youth Center placement—by
contrast to a distant DJF placement—would allow his family to participate in his
rehabilitation. M.C. stated that he had no disciplinary issues during his detention. He
maintained that, because he had only been on probation for about two weeks after the
deferred entry of judgment for the December 2019 petition, he had not yet received any
                                                12
substantial probation services. M.C. urged that placement in the Youth Center was the
next progressively restrictive level of supervision and such a placement would give him
an opportunity to demonstrate that he could be rehabilitated without resorting to a harsher
DJF commitment. M.C. further maintained that the services available at the Youth
Center were comparable to those at DJF and that his gang involvement could be
addressed at the Youth Center. M.C. noted his desire to have two small gang-related
tattoos removed from his hands and “to cut ties from people he knows are associated in
[the gang] lifestyle when it is safe for him to do so.”
       In addition, M.C. wrote a letter to the juvenile court admitting his mistakes and
expressing an understanding of them, stating his belief that the Youth Center would help
him make changes in his life, and describing a plan for his future that included getting a
high school diploma and going to college to study technology. M.C. also submitted
letters from three teachers describing his good behavior, active involvement, and “A”
grades.
       The prosecutor filed a brief in support of the probation department’s DJF
recommendation. The prosecutor contended that M.C.’s “strong gang affiliations on the
streets and the surroundings at home would render a local commitment inadequate and
ineffective.” In addition, the prosecutor maintained that a commitment to DJF was
appropriate given M.C.’s “criminogenic factors,” including his “local [gang] ties, the
lackluster support at home, the need for drastic measures, and the wealth of services at
[DJF].” The prosecutor also attached an exhibit comprised of “program information”
(capitalization omitted) concerning various DJF programs, some of which were
mentioned in the probation report, although the program information indicated that they
had “expired” in January 2017—that is, three years earlier.
       At the contested dispositional hearing, defense counsel argued that several
mitigating factors warranted placing M.C. in the less restrictive Youth Center. Counsel
noted that M.C. did not shoot a gun on January 26. Counsel maintained that M.C. had
                                                 13
cooperated with the police after the shooting, expressed remorse for his actions, and was
willing to be held accountable for his conduct. Counsel also explained that M.C.’s
mother had “very limited means and resources” “for transportation, [] language, and
finances,” which would hinder her ability to participate in DJF programs aimed at family
reunification, therapy, and educational services.
       The juvenile court began its consideration of the disposition by noting that it had
reviewed the briefs of the parties, as well as the juvenile hall behavior report, the prior
probation officer’s reports regarding the December 2019 petition, and the current
probation report. The court acknowledged that DJF is “the most restrictive rehabilitative
opportunity,” but also “has the most comprehensive services” available to juvenile
offenders, which the court “believe[d] both attorneys have pointed out.” In addition, the
court acknowledged that the DJF facilities are further away from M.C.’s “supportive
family.” The court, however, expressed concern that M.C. had committed his most
recent crime shortly after the deferred entry of judgment and after M.C. had said he cared
about his family. The court observed that “despite [M.C.] stating that he cared for his
family, clearly his other family, the gang family, had a very, very strong pull
unfortunately.”
       The juvenile court noted that M.C.’s behavior in juvenile hall had been good and
he had responded to counseling. The court took these facts as indications that M.C. was
amenable to change, did well in a structured environment, and would continue doing well
at either DJF or the Youth Center. In addition, the court said the fact M.C. was not one
of the shooters, was cooperative with the police, and made seemingly truthful, self-
incriminating statements “perhaps would weigh in favor of a Youth Center commitment.”
       On the other hand, the juvenile court viewed the crime as “horrendous.” The court
observed that M.C. had “aided and abetted the shooting into the home in broad daylight
causing two young children, ages four and five, no doubt to be traumatized as a result of
having had their home fired into. And all this apparently because an alleged rival gang
                                                 14
member lived in that home.” Elaborating on the circumstances of the shooting, the court
explained that the crime was “one of the most sophisticated attacks” it had seen in a
juvenile court case; the crime was planned, premeditated, and done with the permission
of older Norteños; the attackers wore gang-related clothing and then changed their
clothing afterward to avoid detection; and M.C. apparently reported back to “ ‘Big
Daddy’ ” after the crime. In addition, M.C. had “completely disregarded” the probation
conditions prohibiting his association with gang members, possession of gang indicia,
and participation in gang activity.
       The juvenile court considered M.C. to be “very deeply entrenched in the gang
culture.” Furthermore, in addition to having a gun at the time of his arrest, photographs
established that M.C. had access to other firearms, including an AR-15 type rifle and a
Glock pistol. He also violated a probation condition that prohibited marijuana use. The
court said M.C.’s marijuana use was “not a significant factor” in its analysis but noted
that M.C.’s use was an indicator of his willingness or ability to abide by the terms and
conditions of probation.
       The juvenile court mentioned its familiarity with the programs available at the
Youth Center and the DJF. The court said it was “very impressed” when it had visited
one DJF facility and noted the expertise and compassion shown by DJF staff.
       The juvenile court concluded: “The Court does find a probable benefit to [M.C.]
from a commitment to [DJF]. I do find less restrictive alternatives would be ineffective
and inappropriate at this time. And that is not only due to the facts of this particular case,
but also due to his level of involvement in a significant way with the local gang. [¶]
Again, the Court recalls seeing an indication that he had been conveying information
about some folks that were in county jail that were also involved in the gang. So he is
very well entrenched. [¶] I do think it’s in his best interest as well to have the best
programs available to him. I think it is in his best interest not to be in Monterey County
at this time.” After briefly noting M.C.’s stated interest in technology and mentioning
                                                 15
some of the computer programming and repair courses offered by DJF, the court
committed M.C. to DJF.
              2. Legal Principles
       “The statutory scheme governing juvenile delinquency is designed to give the
court ‘maximum flexibility to craft suitable orders aimed at rehabilitating the particular
ward before it.’ ” (In re Greg F. (2012) 55 Cal.4th 393, 411.) When a minor is adjudged
a ward of the juvenile court, “the court may make any reasonable orders for the care,
supervision, custody, conduct, maintenance, and support of the minor.” (§ 727,
subd. (a)(1).) In determining a disposition, “the court shall consider, in addition to other
relevant and material evidence, (1) the age of the minor, (2) the circumstances and
gravity of the offense committed by the minor, and (3) the minor’s previous delinquent
history.” (§ 725.5.) The court may also consider public safety and protection. (§ 202,
subds. (b), (d).) Further, “[i]f a minor has been removed from the custody of his or her
parents, family preservation and family reunification are appropriate goals for the
juvenile court to consider when determining the disposition of a minor . . . when those
goals are consistent with his or her best interests and the best interests of the public.”
(§ 202, subd. (b).) The court has a wide range of options available for placement of its
wards, including placement through the probation department (§ 727, subd. (a)(4)),
commitment to “a juvenile home, ranch, camp, or forestry camp” or “the county juvenile
hall” (§ 730, subd. (a)), or commitment to DJF. (§ 731, subd. (a)(4), (c); see In re Eddie
M. (2003) 31 Cal.4th 480, 488 (Eddie M.).)
       “Under section 202, juvenile proceedings are primarily ‘rehabilitative’ [citation],
and punishment in the form of ‘retribution’ is disallowed [citation]. Within these bounds,
the court has broad discretion to choose probation and/or various forms of custodial
confinement in order to hold juveniles accountable for their behavior, and to protect the
public.” (Eddie M., supra, 31 Cal.4th at p. 507.) However, “[n]o ward of the juvenile
court shall be committed to the [DJF] unless the judge of the court is fully satisfied that
                                                  16
the mental and physical condition and qualifications of the ward are such as to render it
probable that he will be benefited by the reformatory educational discipline or other
treatment provided by the [DJF].” (§ 734.) Further, “[i]n order to commit a minor to the
[DJF], the record must show that less restrictive alternatives would be ineffective or
inappropriate.” (People v. Superior Court (Lara) (2018) 4 Cal.5th 299, 306.)
       “The juvenile court’s decision to commit a minor to the [DJF] will be reversed
only when an abuse of discretion has been shown.” (In re George M. (1993) 14
Cal.App.4th 376, 379.) A juvenile court does not “necessarily abuse its discretion by
ordering the most restrictive placement before other options have been tried.” (Eddie M.,
supra, 31 Cal.4th at p. 507.)
              3. Analysis
       Relying primarily on In re Carlos J. (2018) 22 Cal.App.5th 1 (Carlos J.) and In re
Nicole H. (2016) 244 Cal.App.4th 1150 (Nicole H.), M.C. contends the record lacks
substantial evidence supporting that DJF’s programs would benefit him or that placing
him “in a DJF facility further from his family would somehow meaningfully distance him
from the Norteños, or that a commitment to the Youth Center would not have the same
effect.” In addition, relying primarily on In re Calvin S. (2016) 5 Cal.App.5th 522
(Calvin S.) and Carlos J., M.C. contends that the juvenile court’s finding that less
restrictive alternatives would be ineffective and inappropriate is not sufficiently
supported and cannot be based “simply on the juvenile court’s personal belief” tied to its
personal familiarity with DJF or the “nature of the crime alone.”
       We begin our analysis of M.C.’s first contention by discussing the case law. In
Carlos J., the 15-year-old minor “did not have a substantial record of involvement with
the juvenile court system.” (Carlos J., supra, 22 Cal.App.5th at p. 7.) The probation
department recommended that the minor be committed to DJF after concluding that he
was a public safety risk who needed to be placed in a secure state facility where his
educational, therapeutic, and emotional issues could be addressed and where he could
                                                 17
receive gang intervention services. (Id. at pp. 8–9.) No witnesses testified at the
dispositional hearing, and no information was provided about specific services provided
by DJF. (Id. at pp. 9, 14.)
       The juvenile court in Carlos J. followed the probation department’s
recommendation and committed the minor to DJF, noting the minor’s long-term gang
associations, the seriousness of his offense, and nonspecific “ ‘recent changes’ ” at DJF
that allowed it to “ ‘provide additional services.’ ” (Carlos J., supra, 22 Cal.App.5th at p.
9.) The Court of Appeal reversed, concluding that the juvenile court’s decision was not
supported by substantial evidence. (Id. at pp. 10–15.) The appellate court held that “[i]n
order for a juvenile court to make the determination of probable benefit . . . there must be
some specific evidence in the record of the programs at the DJF expected to benefit a
minor.” (Id. at p. 10.) The court also concluded that “[w]here a minor has particular
needs, the probation department should also include brief descriptions of the relevant
programs to address those needs.” (Id. at p. 12.)
       In Nicole H., the minor was before the juvenile court on her first arrest and the
probation department determined that the minor “was at low risk for re-offense.” (Nicole
H., supra, 244 Cal.App.4th at p. 1155.) The Court of Appeal found the record was
“devoid of any evidence or reasoning supporting a group home placement far from
[minor’]s father’s home.” (Id. at p. 1157.) In reaching this conclusion, the appellate
court noted that the juvenile court “made no express finding that a remote placement . . .
met ‘the minor’s special needs and best interests,’ ” (ibid.) and the probation officer’s
report “did not provide any reasons why a placement at [the remote group home] would
be in [minor]’s best interests.” (Id. at p. 1158.) In addition, the appellate court observed
that “[t]here is no evidence that [minor] was being subjected to ongoing negative
influences at home, and, even if there were such evidence, there is no indication the
probation department or the juvenile court believed a placement further away than


                                                 18
[alternative placements] was necessary to remove [minor] from whatever negative
influences existed” near her father’s home. (Id. at p. 1158.)
       Carlos J. and Nicole H. are distinguishable from the present case. Here, the
probation report listed multiple programs that would be available to M.C. at DJF to
address M.C.’s particular needs. The probation report described five of the programs
more specifically. Although none appeared to target gang activity in particular, three of
the programs were intervention programs that focused on the development of pro-social
skills and would “allow the minor to gain the tools needed to think ahead and make
positive decisions, allowing him to be law abiding.” Similarly, the described “Re-Entry
Program” would “partner the minor with community organizations, role models, and
resources to increase protective factors and promote resiliency, and maximize his re-entry
opportunities.” In addition, the educational opportunities and vocational training
opportunities mentioned in the probation report and by the juvenile court also would
provide M.C. a chance to complete high school and prepare for college or a career in his
desired field of technology. Thus, unlike the circumstances in Carlos J. and Nicole H.,
the juvenile court here had before it specific information indicating how M.C. would
benefit from a DJF commitment.
       “A juvenile court must determine if the record supports a finding that it is
probable the minor will benefit from being committed to [DJF].” (In re Jonathan T.
(2008) 166 Cal.App.4th 474, 486 (Jonathan T.).) “There is no requirement that the court
find exactly how a minor will benefit from being committed to [DJF].” (Ibid.) Here, the
juvenile court specifically noted M.C.’s success while living in a structured environment,
his enmeshment in a local gang, and his interest in learning about technology. In our
view of the record, the DJF programs described in the probation report related directly to
the issues identified by the court and demonstrated a probability that M.C. would benefit
from the described programs. The DJF programs provided an opportunity for M.C. to
alter his trajectory toward more consistent pro-social behavior, particularly given the
                                                19
challenges that presently confronted him in his home environment. In addition, the
programs promoted M.C.’s proclaimed desire to pursue education and distance himself
from his gang associates. Accordingly, we are satisfied there is substantial evidence
supporting the court’s finding of a probable benefit for M.C. from a commitment to DJF.
(See In re A.R. (2018) 24 Cal.App.5th 1076, 1081.)
       We likewise are not persuaded by M.C.’s argument that the record lacks sufficient
support for the juvenile court’s determination that less restrictive alternatives would be
ineffective and inappropriate. As mentioned above, M.C. relies principally on Calvin S.
when asserting that the juvenile court improperly based its finding on “personal belief.”
In Calvin S., the Court of Appeal concluded there was not substantial evidence to support
a finding that keeping the minor confined in juvenile hall would be ineffective or
inappropriate. (Calvin S., supra, 5 Cal.App.5th at p. 528.) The only information in the
record in Calvin S. that ostensibly supported the juvenile court’s rejection of a juvenile
hall placement for the minor was “the court’s statement that juvenile hall is ‘not a
treatment center,’ but ‘a detention center.’ ” (Id. at pp. 528–529.) Further, the juvenile
court’s statement was seemingly contrary to the evidence before the court that
demonstrated the minor had been receiving and could continue to receive necessary
educational, counseling, and rehabilitative services at juvenile hall. (Id. at p. 529.)
       The circumstances here are not like those in Calvin S. Although the juvenile court
in the present case mentioned its familiarity with the programs available at the Youth
Center and the DJF and stated its favorable view of DJF staff based on personal
interaction, the record included descriptions of DJF programs that would be available to
M.C. and did not contradict the court’s statement that DJF provided “the most
comprehensive services.” Moreover, the juvenile court thoroughly explained the
evidence that demonstrated M.C.’s deep gang involvement and his quick relapse to very
serious criminal activity with his local gang associates, despite being under probation
supervision and attendant prohibitory conditions. In addition, the Monterey County
                                                 20
Youth Center’s staff had reviewed M.C.’s case and opined that M.C. “was not a suitable
candidate for the Youth Center.” In sum, the record here provides substantial evidence to
support the juvenile court’s determination that placement of M.C. at the less restrictive
Youth Center would be ineffective or inappropriate. (See Jonathan T., supra, 166
Cal.App.4th at p. 486.) Accordingly, we conclude that the juvenile court did not abuse its
discretion by committing M.C. to DJF.
                                   III. DISPOSITION
       The juvenile court’s dispositional order, dated April 16, 2020, is affirmed.




                                                21
                           ______________________________________
                                      Danner, J.




WE CONCUR:




____________________________________
Elia, Acting P.J.




____________________________________
Bamattre-Manoukian, J.




H048184
People v. M.C.